Citation Nr: 9927987	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a disorder 
manifested by loss of use of the lower extremities.

2. Entitlement to an increased disability evaluation for 
residuals of a traumatic injury to the low back, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in February 1998.  The appellant was 
scheduled for a hearing before a Member of the Board in May 
1999; however, he failed to report for that hearing.  This 
appeal originates from a decision dated in September 1994, by 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a disorder manifested by loss of 
use of the lower extremities was denied by the Board in 
February 1991.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for a disorder 
manifested by loss of use of the lower extremities while 
new, in that it has not been previously considered by VA, 
is not material to the incurrence or aggravation of such a 
disorder during service or any incident therein.

3. The appellant's low back disorder is manifested by 
moderate lumbosacral strain according to the recent 
medical findings of record.


CONCLUSIONS OF LAW

1. The February 1991 Board decision denying the appellant's 
claim to service connection for a disorder manifested by 
loss of use of the lower extremities is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and 
review the appellant's claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998).

2. The schedular criteria for a disability evaluation in 
excess of 20 percent for a low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, Diagnostic Codes 5299-5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for a disorder manifested by 
loss of use of the lower extremities, the Board considers all 
evidence submitted by the appellant or obtained on his behalf 
since the last final denial in order to determine whether 
this claim must be reopened and readjudicated on it's merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
service connection for a disorder manifested by loss of use 
of the lower extremities was denied by the Board in February 
1991.  At that time, the Board found the following:

A review of the medical reports dating 
from 1975 to 1989 shows subjective 
complaints of weakness in the legs while 
on active duty.  However, the evidence 
also demonstrates that, despite 
observations of the veteran by many 
physicians over a period of approximately 
15 years, there have been no neurological 
findings consistent with his complaints.  
In fact, there is diverse and abundant 
evidence demonstrating the absence of a 
neurological basis for the veteran's 
complaints.  Navy physicians, VA 
physicians and private physicians have 
evaluated veteran's complaints of lower 
extremity weakness over a period of many 
years in many different medical 
facilities.  The findings have been 
essentially the same:  The veteran does 
not have a neurological disorder 
involving the extremities.  It is 
important to note that the medical 
findings do not reflect a mere inability 
to reach a diagnosis; instead, there are 
consistent, positive findings of normal 
functioning of the nerves and muscles of 
the lower extremities.  Numerous 
examination reports include findings of 
normal reflexes and an absence of muscle 
spasm.  Furthermore, electromyography and 
nerve conduction studies conducted at 
both VA and private medical facilities 
show normal functioning of the nerves and 
muscles in the lower extremities.  ...

The entire body of evidence is clear and 
consistent in demonstrating that he does 
not have a neurological disorder 
manifested by loss of use of the 
extremities.  The evidence, therefore, 
does not support a grant of service 
connection, either on the basis of direct 
incurrence or on the basis of a 
disability secondary to the service-
connected low back disability.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the incurrence or 
aggravation of a disorder manifested by loss of use of the 
lower extremities.  Evidence submitted or obtained in support 
of the appellant's petition includes the appellant's 
contentions, testimony at a hearing before a Hearing Officer 
in December 1994, VA outpatient treatment reports dated from 
1992 to 1994, as well as VA examination reports dated in 
October and November 1992 and July 1994.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, it is not found to be material as it fails to 
address the issue at hand in this case, specifically, the 
incurrence or aggravation of a disorder manifested by lower 
extremity weakness during service or to relate the presence 
of any current lower extremity disorder to the service-
connected low back disorder.  While the appellant has argued 
that it is his belief that his lower extremity disorder is 
due to his service-connected low back disorder, in the 
absence of an expert opinion, this statement is not deemed to 
be of sufficient probative value to be material and serve as 
the basis for reopening the appellant's claim.  See Espirtu 
v. Derwinski, 2 Vet.App. 492 (1992)(where the Court held that 
the lay neighbors of the veteran were not capable, on the 
facts as presented, of providing a probative diagnosis as to 
the cause of the veteran's death and, hence, this evidence is 
not material).

The appellant's contentions and testimony regarding the 
incurrence or aggravation of the disorder manifested by lower 
extremity weakness are essentially reiterations of his 
arguments which were previously considered by the Board and 
the remainder of the medical evidence documents treatment for 
various disorders including the lower extremity weakness but 
does not provide any basis to relate that disorder to the 
appellant's period of active duty or a service-connected 
disability.  Accordingly, this evidence is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In reaching the above conclusion, the Board notes that the VA 
examiner in November 1992 provided the following diagnosis:

From this examination including this 
review my diagnosis is one of no disease 
of the nervous system.  I restate the 
fact that this patient does not have 
polymyalgia rheumatica and does not have 
a crush injury of the back and does not 
have a diagnosable orthopedic disorder.

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for a 
disorder manifested by loss of use of the lower extremities 
is not reopened.

II.  Increased Disability Evaluation

Residuals of Traumatic Injury, Low Back

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his low back disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His contentions regarding an increase in severity of the 
service-connected disability are deemed sufficient to render 
the claim plausible.  See e.g. Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

Pursuant to 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The appellant's low back disability is currently evaluated as 
analogous to a lumbosacral strain.  Pursuant to Diagnostic 
Code 5295, a severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent evaluation.  Other potentially 
applicable Diagnostic Codes include 5293 which provides for a 
40 percent evaluation where there is a severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.

After review of the evidence of record and careful 
consideration of the diagnostic criteria, the Board concludes 
that the appellant's low back disability is appropriately 
evaluated at the 20 percent level.  Objective medical 
findings on VA examinations in July 1994, as well as 
subsequent VA outpatient treatment reports failed to 
demonstrate the presence of symptoms consistent with a severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  In fact, on physical 
examination in July 1994, only the presence of mild 
degenerative joint disease was noted in the lumbosacral spine 
and while a magnetic resonance imaging (MRI) study revealed 
slight bulging of the disc at L4, L5, his deep tendon 
reflexes were 2+ at the knees and ankles, bilaterally and 
there was no atrophy of the lower extremity muscles and no 
evidence of spinal cord damage.  The record simply does not 
document symptoms including listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
other findings such to provide for an evaluation in excess of 
20 percent pursuant to Code 5295 for symptoms analogous to a 
lumbosacral strain.  In reaching this conclusion, the Board 
notes that the presence of mild arthritis is contemplated by 
the currently assigned 20 percent evaluation under Code 5295.

The appellant's statements and testimony regarding the 
severity of his low back disability have been carefully 
considered and the level of reported pain attributable to 
that disorder is acknowledged.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record which fails to document findings such to support an 
increased disability evaluation.  The Board finds no 
objective basis within the record to conclude that the 
appellant's lumbar disability is productive of symptoms 
analogous to either a severe lumbosacral strain or a severe 
intervertebral disc syndrome.  In this case, the Board 
believes the appellant's reported pain and the functional 
impairment attributable to that pain essentially serves to 
support the current 20 percent rating but does not provide a 
basis for an evaluation in excess of that rating in the 
absence of additional objective findings of pertinent 
lumbosacral or intervertebral disc pathology.  See 38 C.F.R. 
§§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly entitlement to an increased disability evaluation 
for residuals of traumatic injury, low back is not warranted.

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes; however, since 
there is no evidence of a vertebral fracture with residual 
demonstrable deformity or bony fixation of the lumbar spine, 
Diagnostic Codes 5285 and 5289 are not for application.  
Furthermore, there is no evidence to establish the presence 
of a severe limitation of lumbar spine motion for evaluation 
pursuant to Diagnostic Code 5292.

Extraschedular Consideration

It is noted that the RO did not consider referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998).  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
low back disability, but the medical evidence reflects that 
those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his low back disability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate, there is no basis for referral to 
the Director, Compensation and Pension Service.


ORDER

The appeal is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

